DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

 Response to Amendment
The amendment filed 9/2/2022 has been entered.  Claim 1 has been amended and Claims 1-16 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 9/2/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
Regarding the operating part provided with a plurality of operation buttons of the endoscope, JP 2006263234 A by Takayasu et al. (hereinafter "Takayasu") discloses a portion of tube-shaped bending portion protection member 111 which covers the fiber portion 82 of the optical fiber bundle 83 between positions A2 and A3 as shown in Fig. 4, which is considered to be the “operating part”.  Takayasu does not disclose the operating part provided with a plurality of operation buttons of the endoscope.   However, JP H11-253393 A by Kimura (hereinafter "Kimura") teaches an endoscope 2 with operating unit 11 and insertion unit 12.  The is located proximal to the insertion unit 12 operating section 11 includes buttons 58 and 59 to control various endoscope functions.  Because no function has been provided for the operation buttons in Claim 1 related to the other claim elements which would preclude a combination, the device disclosed by Takayasu can be modified with the structure of the buttons provided by Kimura.
Regarding the first protective tube covering the first optical fiber bundle from the distal end part of the insertion part to the operating part, Takayasu discloses first protective tube 111a extending to a position A1 at a distal end surface.  Takayasu does not disclose the first protective tube covering the first optical fiber bundle from the distal end part of the insertion part.  However, Kimura teaches a light guide fiber 243 surrounded by a light guide protection tube 252 and a light guide front side cap 251 extending to a distal end of the endoscope. as shown in Fig. 23.
Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006263234 A by Takayasu et al. (hereinafter "Takayasu") in view of JP H11-253393 A by Kimura (hereinafter "Kimura").
Regarding Claim 1, Takayasu discloses an endoscope (considered to be endoscope 2; Takayasu [0009]; Fig. 1) comprising: 
a light guide (considered to be light guide LG2; Takayasu [0019-20]; Fig. 3) that guides illumination light generated by a light source device (considered to be light source device 3; Takayasu [0009]; Fig. 1) from the light source device via an operating part (considered to be a portion of tube-shaped bending portion protection member 111 which covers the fiber portion 82 of the optical fiber bundle 83 between positions A2 and A3 as shown in Fig. 4; Takayasu [0025-28]) of the endoscope to a distal end part of an insertion part of the endoscope (considered to be position A1 of the distal end surface; Takayasu [0027]) through an interior of the endoscope, 
wherein the light guide includes: 
a first optical fiber bundle (considered to be optical fiber bundle 83; Takayasu [0022-23]; Fig. 4); 
a first protective tube that covers the first optical fiber bundle to the operating part (considered to be protective tube 111a extending to points A2 and A3; Takayasu [0025-27]; Fig. 2); and 
a second protective tube that is connected to an end part of the first protective tube on a side of the light source device and covers the first optical fiber bundle (considered to be protective tube 111b; Takayasu [0028-30]; Fig. 2), 
wherein the first protective tube is made of a non-porous fluororesin (Takayasu [0025]), 
wherein the second protective tube has a bending stiffness smaller than a bending stiffness of the first protective tube (where second protective tube 111b is made of a softer material with a hardness lower than first protective tube 111a; Takayasu [0025]), and 
wherein the first protective tube and the second protective tube are connected inside the operating part (first protective tube 111a and second protective tube 111b are connected at position A2; Takayasu [0027-29]; Fig. 4).
However, Takayasu does not positively disclose wherein the operating part is provided with a plurality of operation buttons of the endoscope, and the first protective tube covers the first optical fiber bundle from the distal end part of the insertion part.  
Kimura teaches an endoscope 2 with operating unit 11 and insertion unit 12.  The operating section 11 includes buttons 58 and 59 to control various endoscope functions [0009-10, 16]; Fig. 2).  Further, a light guide fiber 243 is surrounded by a light guide protection tube 252 and a light guide front side cap 251 extending to a distal end of the endoscope as shown in Fig. 23 ([0098-101; Figs. 23-24).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Takayasu with the configuration taught by Kimura with the benefit of decreasing the diameter of the insertion portion (Kimura [0053]).

Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Kimura as applied to Claim 1 above, and further in view of US 20180325361 A1 by Murayama (hereinafter "Murayama").
Regarding Claim 2, Takayasu as modified by Kimura teaches the endoscope according to claim 1, wherein the second protective tube is connected at an end part inside the operating part (second protective tube 111b extending from the position A2 to the position A3 on the proximal end surface, with a proximal end within the operating part; [0028]; Fig. 4).
However, Takayasu as modified by Kimura does not positively teach a third protective tube connected to the second protective tube inside the operating part or a bending stiffness of the third protective tube.  
Murayama teaches a light guide 27 covered by second light guide cover tube 30, which is made of silicone rubber or a similar material ([0043-44]; Fig. 10).  Thus, the bending stiffness of the second light guide cover tube 30 is less than that of the second protective tube 111b disclosed by Takayasu.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught be Takayasu in view of Kimura with the third protective tube taught by Murayama with the benefit of a more efficient light guide fiber bundle arrangement (Murayama [0005]).
Regarding Claim 3, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 2, however does not positively teach a second optical fiber bundle, bundling of the first and second fiber bundles, or a third protective tube covering the first and second fiber bundles.  
Murayama teaches a light guide 27 comprising a plurality of fiber bundles 28 covered by a light guide cover tube 30, including a portion at which the fiber bundles 28 are joined as shown in Fig. 10 ([0039, 43-45]; Fig. 10).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura and Murayama with multiple fiber bundles as taught by Murayama with the benefit of an efficient light arrangement in the insertion section without impairing the function of the endoscope (Murayama [0049]).
Regarding Claim 6, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 3, wherein the light guide has: 
a fourth protective tube that covers the second optical fiber bundle from the distal end part of the insertion part to the operating part (considered to be the first protective tube taught by Takayasu in view of Kimura and Murayama as described in Claim 3 above), and 
a fifth protective tube that is connected to an end part of the fourth protective tube on a side of the light source device and covers the second optical fiber bundle from the end part to the joining point of the first optical fiber bundle and the second optical fiber bundle (considered to be protective tube 111b; Takayasu [0028-30]; Fig. 2), 
wherein the fourth protective tube is made of a non-porous fluororesin (Takayasu [0025]), and 
wherein the fifth protective tube has a bending stiffness smaller than the bending stiffness of the fourth protective tube (where second protective tube 111b is made of a softer material with a hardness lower than first protective tube 111a; Takayasu [0025]).

Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Kimura and Murayama as applied to Claims 3, 6 above, and further in view of JP 4206239 B2 by Ikeda (hereinafter "Ikeda").
Regarding Claim 4, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 3, wherein the light guide has a fourth protective tube that covers the second optical fiber bundle from the distal end part of the insertion part (considered to be the first protective tube taught by Takayasu in view of Kimura and Murayama as described in Claim 3 above).
However, Takayasu as modified by Kimura and Murayama does not positively teach the fourth protective tube extending to a joining point of the first optical fiber bundle and the second optical fiber bundle, and a fifth protective tube that covers the fourth protective tube from the distal end part of the insertion part via a bending part of the insertion part to a portion of a flexible part of the insertion part on a side of the bending part, wherein the fourth protective tube is smaller in bending elastic modulus than the first protective tube, and wherein the fifth protective tube is made of a porous fluororesin.
Ikeda teaches light guides 22A and 22B covered by protection tubes 51A and 51B, respectively.  Each of the protection tubes 51A and 51B extends over the entire length of the light guide and is made from thin silicon resin, which has a bending stiffness less than the non-porous fluororesin of the first protective tube disclosed by Takayasu (Ikeda [0015]; Fig 8).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura and Murayama with the configuration of cover tubes taught by Ikeda with the benefit of improving the insertion workability of the optical fiber bundle (Ikeda [0002]).
Regarding Claim 5, Takayasu as modified by Kimura, Murayama, and Ikeda teaches the endoscope according to claim 4, wherein an end part of the fifth protective tube on a side of the light source device is disposed at a side of the distal end part of the insertion part (considered to be protection tube 51B in flexible tube portion 15; Ikeda [0008, 15]; Fig. 8).  
However, Takayasu as modified by Kimura, Murayama, and Ikeda does not positively teach an air supply pipe, a water supply pipe, or the joining point of the air and water supply pipes.  
Kimura further discloses an air supply tube 37 and a liquid supply tube 38 extending through an operation section 11 of endoscope 2.  The air supply tube 37 and the liquid supply tube 38 are joined at a branch part 47, located at a point proximal of a distal end portion 17 of the endoscope 2 as shown in Fig. 17 ([0081, 85]; Figs. 2, 16-17).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura, Murayama, and Ikeda to include a combined air and water supply pipe as taught by Kimura with the benefit of reducing the diameter of the insertion part (Kimura [0006]).      
Regarding Claim 7, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 6, however does not positively teach a first connecting part and a second connecting part disposed so as to shift away from each other in a longitudinal direction of the light guide.  
Ikeda teaches light guides 22A and 22B covered by protection tubes 51A and 51B, respectively, and further covered by mesh tubes 54A and 54B.  Protective tube fixing members 56A and 56B are provided to the respective tubes on the proximal side as shown in Fig. 8.  The protective tube fixing members 56A and 56B are separated from each other in the longitudinal direction of the insertion tube and are physically attached to a respective light guide, allowing for independent movement ([0006-7, 15]; Fig. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught Takayasu in view of Kimura and Murayama with the longitudinal separation taught by Ikeda with the benefit of avoiding deterioration of the optical fiber bundle due to bending stress (Ikeda [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Kimura as applied to Claim 1, and further in view of JP 2582981 Y2 by Oshima (hereinafter "Oshima"). 
Regarding Claim 8, Takayasu as modified by Kimura teaches the endoscope according to claim 1, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).

Claims 9-10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Kimura and Murayama as applied to Claims 2-3, 6 above, and further in view of Oshima. 
Regarding Claim 9, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 2, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura and Murayama with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 10, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 3, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura and Murayama with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 13, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 6, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura and Murayama with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 15, Takayasu as modified by Kimura and Murayama teaches the endoscope according to claim 6, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura and Murayama with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).

Claims 11-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Kimura, Murayama, and Ikeda as applied to Claims 4-5, 7 above, and further in view of Oshima.  
Regarding Claim 11, Takayasu as modified by Kimura, Murayama, and Ikeda teaches the endoscope according to claim 4, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura, Murayama, and Ikeda with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 12, Takayasu as modified by Kimura, Murayama, and Ikeda teaches the endoscope according to claim 5, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura, Murayama, and Ikeda with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 14, Takayasu as modified by Kimura, Murayama, and Ikeda teaches the endoscope according to claim 7, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura, Murayama, and Ikeda with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 16, Takayasu as modified by Kimura, Murayama, and Ikeda teaches the endoscope according to claim 7, however does not positively teach a filling factor.  
Oshima teaches wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (lines 138-141).  Further, the filing ratio may be increased for components which do not require as much flexibility (lines 145-148).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takayasu in view of Kimura, Murayama, and Ikeda with the filing ratio taught by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795